Citation Nr: 0314539	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  99-11 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased initial rating for scar of 
the left breast, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) initial rating 
for gynecological disorder.

3.  Entitlement to an increased (compensable) initial rating 
for tendonitis of the left wrist.

4.  Entitlement to service connection for a left hip 
disability.


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel




INTRODUCTION

The veteran served on active duty from December 1992 to May 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The VCAA was referenced in a January 2001 Board Remand.  
However, the Board finds that further development in this 
matter is required.

In February and October 2002, the Board deferred adjudication 
of the case pending additional development of the claim 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  As a result of 
the development, the Board has received additional medical 
evidence.  However, the United States Court of Appeals for 
the Federal Circuit has recently invalidated the regulations, 
which empowered the Board to consider additional evidence 
without prior RO review in the absence of a waiver of such 
review by the appellant or his representation and the Board 
to issue written notification pertaining to requirements of 
the VCAA.  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  The RO has not had the opportunity to review the 
additional evidence received in conjunction with the Board's 
development.  

Accordingly, this matter is REMANDED to the RO for further 
development as indicated below:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West Supp. 2002) are fully 
complied with and satisfied.  See also 
38 C.F.R. § 3.159 (2002) and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should readjudicate this claim, to 
include a review of all the evidence received 
since the most recent supplemental statement 
of the case (SSOC).  If the benefit sought on 
appeal remains denied, the appellant and the 
appellant's representative should be provided 
a SSOC.  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The Board intimates no opinion as to the ultimate outcome of 
this appeal.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



